CULPEPPER, Judge,
concurring.
I concur except for the reason for denying the $17,960 item. I would reach a decision that Charles v. Sewerage District # 2 of St. Charles Parish, 256 La. 953, 240 So.2d 719 (1970) does not hold that plaintiffs in the present case could allow the 30 days peremption of LSA-R.S. 33:3994 to elapse and then pay their assessment under protest, pursuant to LSA-R.S. 47:2110 and file suit to reduce their assessment by $17,960. In effect, this is an attack on the validity of the assessment ordinance and is prescribed.
As I understand the Charles case and its companion case, Caillouet v. Sewerage District # 2 of St. Charles Parish, the court simply held that since the validity of the assessment ordinance was already at issue in the Caillouet case, which had been filed within the 30-day peremptive period, the Charles group, who did not file suit within the 30 days, could pay their assessment under protest and seek a refund in the event the assessment ordinance was held invalid in the Caillouet case. I do not read the Charles case as holding that even if there had been no timely suit by the Cail-louet group, the Charles group could nevertheless have paid their assessment under protest and attacked the validity of the assessment ordinance.
Thus, I would distinguish the Charles case from the present matter, since here there is no timely filed suit attacking the validity of the assessment ordinance.